DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
US 7,529,302 B2 – hereafter Mukerjee et al. See figures 1-79C, and Col.1 to Col. 66.
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    151
    531
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on September 14th 2020. Claims 1-9 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 02/17/2021, 09/14/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,799. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.
	
Instant Application 17/020,595
Patent 10,812,799
1. A method for decoding a video frame, the method comprising:
(a) receiving a bit-stream representative of the video frame which comprises a plurality of slices and a plurality of tiles, whereby, a tile is a rectangular region of the video frame which includes a plurality of rows of coding units arranged in a raster scan order; 
(b) decoding a first syntax element from a picture parameter set of the video 
(c) decoding, in a case when the first syntax element indicates tiles are enabled for the video frame, a second syntax element indicating whether bit-stream location information of at least one tile of the plurality of tiles is transmitted in a slice header of the slice; (d) decoding, in a case when the second syntax element indicates bit-stream location of at least one tile of the plurality of tiles is transmitted in the slice header, a third syntax element from the slice header, the third syntax element indicating a bit-depth for a bit-stream location value, whereby the bit-depth represents the number of bits necessary to identify a largest bit-stream location value of at least one tile of the plurality of tiles; 

(f) decoding the video frame based at least in part on the fourth syntax element.
A method for decoding video comprising: 
(a) receiving a bit-stream of a frame of said video that includes at least one slice and at least one tile, wherein, said at least one tile is a rectangular region of said frame, and a width of said at least one tile is less than a width of said frame, and said at least one tile includes a plurality of rows of coding units arranged in a raster scan order; 
decoding a first syntax element in a slice header of said at least one slice indicating whether bit-stream location information of said at least one tile is transmitted within said slice header of the at least one slice; and 
(c) in a case when the first syntax element indicates bit-stream location of said at least one tile is transmitted within said slice header, decoding a second syntax element in said slice header of said at least one slice indicating a bit-stream location of said at least one tile in the bit-stream.

Table 1: Shows the difference in claimed feature of the instant application and the patent.
	Claim 2 of the instant application corresponds to the claim 2 of the patent.
	Claim 3 of the instant application corresponds to the claim 3 of the patent.
	Claim 4 of the instant application corresponds to the claim 4 of the patent.
	Claim 5 of the instant application corresponds to the claim 5 of the patent.
	Claim 6 of the instant application corresponds to the claim 6 of the patent.
	Claim 7 of the instant application corresponds to the claim 7 of the patent.
	Claim 8 of the instant application corresponds to the claim 8 of the patent.
	Claim 9 of the instant application corresponds to the claim 9 of the patent.
	

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 1, 2021